SpenceR, J.
I dissent entirely from this determination. I think it may lead to very oppressive and serious consequences. A man’s character is to be sifted, not from what he appears and says himself, but from what others relate of him. He may not even be present when the information he gives is made use of, and must, therefore, be surprised by such an inquiry. I cannot agree to trying a man’s reputation in this manner.
H. B. — Documents consisting of certificates and other papers were received in support of the person’s character.